Exhibit 10.250

SIXTH LEASE AMENDMENT TO LEASE AGREEMENT

THIS SIXTH LEASE AMENDMENT TO LEASE AGREEMENT (hereinafter referred to as the
30th day of December 2005, by and between DUKE REALTY LIMITED PARTNERSHIP, an
Indiana limited partnership doing business in North Carolina as Duke Realty of
Indiana Limited Partnership, successor by merger to Weeks Realty, L.P.
(hereinafter referred to as “Landlord”) and PPD DEVELOPMENT LP, a Texas limited
partnership and successor in interest to PPD Development, Inc. (hereinafter
referred to as “Tenant”).

WITNESSETH:

WHEREAS, pursuant to a Lease Agreement dated June 26, 1998 by and between
Landlord and Tenant, as amended by that certain First Lease Amendment to Lease
Agreement dated October 28, 1998, and as amended by that certain Second
Amendment to Lease Agreement dated October 1, 2002, and as amended by that
certain Third Lease Amendment to Lease Agreement dated September 22, 2003, and
as amended by that certain Fourth Lease Amendment to Lease Agreement dated
March 31, 2005, and as further amended by that certain Fifth Lease Amendment to
Lease Agreement dated July 7, 2005 (the Lease Agreement, and all amendments
thereto shall be referred to herein collectively as the “Lease”), Landlord
leased to Tenant certain premises consisting of approximately 96,145 rentable
square feet (the “Premises”) in a building located on certain land (the “Land”)
which had been provided the address of 4023 Paramount Parkway, but is now known
as 3900 South Paramount Parkway, Morrisville, Wake County, North Carolina 27560,
all as more particularly described in the Lease; and

WHEREAS, the parties hereto desire to modify the Rent Adjustment for the entire
Premises as set forth in the Fifth Lease Amendment to Lease Agreement; and

WHEREAS, the parties hereto desire to amend the Lease, among other things, to
reflect such modification; and

NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) paid by
Landlord and Tenant to one another, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
Landlord and Tenant, Landlord and Tenant amend the Agreement as follows:

1. Base Rent, Operating Expenses and Security Deposit. The Rent Adjustment
provision as set forth in Article 2(a) of that certain Fifth Lease Amendment to
Lease Agreement is deleted in its entirety and replaced with the following:

“Rent Adjustment. On November 9, 2008 (the “Rent Adjustment Date”), Tenant’s
Base Rent for the entire Premises shall be adjusted to the lesser of (i) an
amount equal to one hundred three percent (103%) of the Base Rent per square
foot for the twelve (12) month period immediately preceding the Rent Adjustment
Date, or (ii) the then current Market Rent (as hereinafter defined) and taking
into account the readjustment of the operating expenses as set out in Paragraph
2(b) of the Second Amendment; provided, however, that in no event shall the Base
Rent per square foot, as adjusted, be less than Tenant’s then current rent.
Beginning on November 9, 2009, Tenant’s Base Rent, as determined above, will be
increased by three percent (3%) for each successive twelve (12) month period
through the expiration of the current Lease term.”

2. Effective Date. The provisions of this Amendment shall be and become
effective as of the date and year first above written.

3. Severability. In the event any term, covenant or condition of this Amendment,
the Lease, or any amendments thereto shall to any extent be invalid or
unenforceable, the remainder shall not be affected thereby and each term,
covenant or condition shall be valid and enforceable to the full extent
permitted by law.



--------------------------------------------------------------------------------

4. Successors and Assigns. This Amendment shall apply to, inure to the benefit
of, and be binding upon the parties hereto and upon their respective heirs,
legal representatives, successors and permitted assigns, except as otherwise
provided herein.

5. Authority of Tenant. Tenant certifies to Landlord that it is authorized to
enter into this Amendment, and that those persons signing below on its behalf
are authorized to do so, and shall promptly upon the request of Landlord provide
a resolution to this effect.

6. Interpretation. Although the printed provisions of this Amendment were
drafted by Landlord, such fact shall not cause this Amendment to be construed
either for or against Landlord or Tenant. All capitalized terms, not otherwise
defined, shall be defined as provided in the Lease.

7. Full Force and Effect. Except as modified hereby, the Lease remains
unmodified and in full force and effect.

8. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of North Carolina.

9. Mutual Acknowledgment of Non-Existence of Claims. Landlord and Tenant
acknowledge and agree that as of the day hereof there are no known claims by
either party against the other party hereto arising from the relationship as
Landlord and Tenant, respectively, pursuant to the Lease, as amended.

10. Confidentiality. Except as otherwise required by law to be disclosed by
Tenant, the terms and provisions of the Lease and this Amendment are strictly
confidential, are to be shared by Tenant only with its accountant, employees,
and attorneys, and each of those parties shall be advised of the confidential
nature of the lease and this Amendment.

[Execution signatures contained on the following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed
under seal and delivered as of the day and year first above written.

 

   

LANDLORD:

   

DUKE REALTY LIMITED PARTNERSHIP, an

Indiana limited partnership doing business in North Carolina

as Duke Realty of Indiana Limited Partnership

      By:  

Duke Realty Corporation, an Indiana

corporation, its General Partner

      By:  

/s/ H. Andrew Kelton

      Name:   H. Andrew Kelton       Title:   Senior Vice President     TENANT:

ATTEST:

    PPD DEVELOPMENT LP, a Texas limited partnership  

By:

 

/s/ Charles H. Munn, Jr.

         

Name:

  Charles H. Munn, Jr.     By: PPD GP, LLC, a Delaware limited liability  

Title

  Assistant General Counsel     company, its General Partner           By:  

/s/ Fred B. Davenport, Jr.

          Name:   Fred B. Davenport, Jr.           Title:   Vice President      
      Guarantor hereby executes this Amendment to evidence its consent to this
Amendment.         GUARANTOR: ATTEST:    

PHARMACEUTICAL PRODUCT

DEVELOPMENT, INC., a North Carolina

Corporation

 

By:

 

/s/ Charles H. Munn, Jr.

         

Name:

  Charles H. Munn, Jr.          

Title:

  Assistant General Counsel                 By:  

/s/ Fred B. Davenport, Jr.

        Name:   Fred B. Davenport, Jr.         Title:   President

END OF EXECUTION SIGNATURES